DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “space is open further at opposite ends in a direction orthogonal to the direction of sliding of the regulation plate” (Claim 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spacing" in line 14.  There is insufficient antecedent basis for this limitation in the claim. It is the Examiner’s position that this refers to the “space”.
	Claims 2-8 are rejected by dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tahara (US Pub No. 2018/0319611 A1).
Regarding Claim 1, Tahara discloses a cassette (21) in which sheets are placed, a regulation plate (2121) slidably attached to the cassette and regulates position of the sheets, a cover (shaded portion, see Fig. 8A mark-up below), a locking portion (2122) covered by the cover (i.e. at least from the right side, see Fig. 8A) and engages with the cassette (via 2101) to fix a position of the regulation plate. Tahara also discloses a lever (2123) including a coupling portion (21234) covered by the cover (from the right side, see Fig. 8A) and coupled with the locking portion, a depression portion (21231) configured to be depressed toward one side (to the left, see Fig. 8A to Fig. 7A) in a direction of sliding of the regulation plate and an intermediate portion (see Fig. 8A mark-up below, including the “intermediate portion” and area immediately surrounding it) provided between the coupling portion and the depression portion, the lever operating the locking portion to be disengaged from the cassette upon the depression portion being depressed toward the one side (Fig. 7A). Tahara further discloses an extension (see Fig. 8A mark-up below) provided opposite to the one side (i.e. extending to the right in Fig. 8A) with the lever therebetween (i.e. lever is between the extension and the one side/left side of 212) and extending while facing the intermediate portion. Tahara also discloses a space (see Fig. 8A mark-up below) between the extension and intermediate portion, wherein the space is open at a tip (see Fig. 8A mark-up below) to which the extension extends. It is noted that the claims do not require the cover to move with the regulation plate or to cover any of the claimed structure from above.
	Regarding Claim 3, Tahara discloses a tip end (the end of the cover including the “tip” in Fig. 8A mark-up below) forming an opening of the space. It can be seen that the length between the “intermediate portion” and the “tip” points in the mark-up figure is 
	Regarding Claim 4, Tahara discloses a bottom portion (see Fig. 8A mark-up below) wherein the length to the intermediate portion is less than the length to the depression portion.
	Regarding Claim 5, Tahara discloses the space to open diagonally upward (i.e. 2123 has a diagonal face, located just to the right of J1 in Fig. 8A, the diagonal face partly defining the space such as to open diagonally upward at least partially). 
	Regarding Claim 8, Tahara discloses a paper feed tray (21) and an apparatus body (body of 10, Fig. 1).

    PNG
    media_image1.png
    924
    660
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 2, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art of record shows a cover to include a protrusion projecting from an extension toward an intermediate portion (Claim 2). The prior art also does not show a space to be open further at opposite ends in a direction orthogonal to the direction of sliding of a regulation plate (Claim 6) or an extension to have a base end and tip end as claimed (Claim 7).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543.  The examiner can normally be reached on Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PRASAD V GOKHALE/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        March 19, 2021